767 N.W.2d 445 (2009)
SUPERIOR HOTELS, L.L.C., Petitioner-Appellant,
v.
TOWNSHIP OF MACKINAW, Respondent-Appellee.
Docket No. 138696. COA No. 276836.
Supreme Court of Michigan.
July 9, 2009.

Order
On order of the Court, the application for leave to appeal the March 10, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether the State Tax Commission has jurisdiction, pursuant to MCL 211.154(1), to correct the taxable value of real property erroneously recorded on the local assessment roll.
The Michigan Townships Association is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.